Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 2 July 1802
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Charleston [South Carolina] July 2d: 1802
Dear Sir:

My Brother is desirous that his son who in the late Army was one of my Aids should qualify himself for the profession of the Law: for this purpose he has been some time studying with Mr: De Saussure of this State. Our City has been for several years past fatal to many strangers who have attempted to spend their summer in it; my nephew has not been here in that season since his return from Europe, on this account my Brother is unwilling that he should be here this summer, but intends that he should spend six Months at the Northward; and as he is informed the practice in the Courts of Law & Equity in New York, is very similar to the practice in our state, he wishes him to study for that term in the office of some gentleman of Eminence at the Bar in New York. His desire was that he should have been under your auspices, but I told him I understood you confined yourself totally to the business of a Counsellor, and did not practice as an attorney, but that Mr: Troup & many other eminent gentlemen did, that I however would write to you by my nephew and if you did not take Students into your office, that I would request you to place him in one where he would be, if diligent, much benefitted. Whatever fee is customary or proper on such an occasion my Brother will transmitt as soon as you inform me of it.
I enclose Mr: Troup’s Letter to you which we had before us in Decr: 1798, and which being confidential, I obtained, after the decease of our ever lamented friend, to transmitt to you.
The Vice President when here & in Georgia was received with great politeness & hospitality both by federalists & antifederalists. It was a compliment to the office. I was at a plantation a considerable distance from his rout, & did not see him.

My friend Mr: De Saussure with whom you are acquainted, spends his summer in the northern States and can inform you accurately of every thing relating to this State.
Mrs: Pinckney unites with me in best respects to Mrs: Hamilton and I always am
Your affectionate friend

Charles Cotesworth Pinckney
Genl: Hamilton

